AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No, 4:20-cv-784-WBG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for ame of vidual andi, Faw) OND EYE HS OBE Caso Sr agg uoceron Te

was received by me on (date) 9/30/2020

© I personally served the summons on the individual at (place)
on (date) : or

 

 

0 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

ya I served the summons on (name of individual) NICK PURIFOY, LEGAL COUNSEL , who is

designated by law to accept service of process on behalf of (name of organization)

 

DAVID M BYRN IN HIS OFFICIAL CAPACITY AS THE PRESIDING JUDGE FOR THE .
16TH JUDICIAL CIRCUIT COURT JACKSON COUNTY MISSOURI on (date) 9/30/2020 ; OF

O [returned the summons unexecuted because 3 OF

 

O Other (specify):

for services, for a

   

My fees are $ for travel and $

I declare under penalty of perjury that this information is true.

 

Serpers signature

JAMES HANNAH - PROCESS SERVER

Printed name and title

P.O. BOX 7471
OVERLAND PARK KS 66207

Server's address

Additional information regarding attempted service, etc:
AO 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of Missouri

 

 

 

)

KC Tenants

)

Plaintiffts) )
v. Civil Action No, 4:20-cv-784-WBG

)

David M. Byrn

)

Defendants) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) David M. Bym

415. 12th
Kansas City, Missouri 64106

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Anthony E. Rothert

ACLU of Missori
906 Olive, Suite 1130
St. Louis, Missouri 63101

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

enki Bist),
CLERKO OF COURT Mey Ce

Date: SeP 30, 2020

 

 

for the oe’
\ ? Brstriet vf mim
